     Case 2:20-cv-00768-JAD-VCF Document 15
                                         14 Filed 06/16/20
                                                  06/15/20 Page 1 of 4



 1 THE O’MARA LAW FIRM, P.C.
   DAVID C. O’MARA, ESQ
 2 Nevada Bar No. 8599
   311 E. Liberty Street
 3 Reno, Nevada 89501
   Telephone: 775.323.1321
 4 david@omaralaw.net

 5 James E. Cecchi
   Lindsey H. Taylor
 6 CARELLA, BYRNE, CECCHI
   OLSTEIN, BRODY & AGNELLO
 7 5 Becker Farm Road
   Roseland, New Jersey 07068
 8 (973) 994-1700

 9 Christopher A. Seeger
   Stephen A. Weiss
10 SEEGER WEISS
   77 Water Street, 8th Floor
11 New York, New York 10005
   (212) 584-0700
12
   Samuel H. Rudman
13 ROBBINS GELLER RUDMAN
     & DOWD LLP
14
   58 South Service Road, Suite 200
15 Melville, NY 11747
   (631) 367-7100
16
   Paul J. Geller
17 Stuart A. Davidson
   ROBBINS GELLER RUDMAN
18   & DOWD LLP
   120 East Palmetto Park Road, Suite 500
19 Boca Raton, Florida 33432
   (561) 750-3000
20
   Attorneys for Plaintiff
21
                              UNITED STATES DISTRICT COURT
22
                                     DISTRICT OF NEVADA
23

24 PROJECT LION LLC, d/b/a CRUSH d/b/a       )     Case No. 2:20-CV-00768-JAD-VCF
   GREEK SNEEK, PROJECT M LLC d/b/a LA       )
25 COMIDA, and PROJECT W LLC, d/b/a LA       )     JOINT STIPULATION AND [PROPOSED]
   CAVE, Individually and on Behalf of All   )     ORDER VACATING JUNE 15, 2020
26 Others Similarly Situated,                )     ORDER AND MODIFYING BRIEFING
                                             )     SCHEDULES
27                          Plaintiff,       )
                                             )
28         vs.                               )            ECF No. 14


                                             -1-
     Case 2:20-cv-00768-JAD-VCF Document 15
                                         14 Filed 06/16/20
                                                  06/15/20 Page 2 of 4



 1                                                       )   (FIRST REQUEST)
   BADGER MUTUAL INSURANCE                               )
 2 COMPANY                                               )
                                                         )
 3                                    Defendant.         )
                                                         )
 4
               Pursuant to Local Rule 7-1, Plaintiffs PROJECT LION LLC, d/b/a CRUSH d/b/a GREEK
 5
     SNEEK, PROJECT M LLC d/b/a LA COMIDA, and PROJECT W LLC, d/b/a LA CAVE,
 6
     Individually and on Behalf of All Others Similarly Situated (“Plaintiffs”), and BADGER
 7
     MUTUAL INSURANCE COMPANY, (“Defendant”) by and through their undersigned counsel,
 8
     stipulate and agree to vacate the Court’s June 12, 2020 minute order (ECF No. 13) (“Order”) and
 9
     set certain deadlines to file responses Defendant’s Motion to Dismiss (ECF No. 9) (“Motion”).
10
               WHEREAS, prior to the Court’s June 15, 2020 minute order, granting the motion to
11
     dismiss under Local Rule 7-1(b), the Parties met and conferred, and agreed to allow Plaintiffs until
12
     Thursday, June 18, 2020, to file an opposition to Defendants’ Motion. Unfortunately, counsel were
13
     unable to submit the Parties’ stipulation to the Court prior to entry of the Court’s Order.
14
               WHEREAS, the parties have agreed that, notwithstanding the Court’s Order, Plaintiffs
15
     shall have until Thursday, June 18, 2020, in which to file and serve opposition to the Motion to
16
     Dismiss.
17
               WHEREAS, in light of the Parties’ prior agreement to an extension of time, the Parties
18
     further agree that the Court should also vacate its Order and allow the matter to be heard on the
19
     merits.
20
               WHEREAS, the Parties agree that Defendant shall have until June 25, 2020 to file their
21
     reply briefs in support of their pending motion. (ECF No 9).
22
               This is the first requested extension of these deadlines by stipulation.
23
               WHEREFOR, IT IS HEREBY STIPULATED AND AGREED, and the Parties
24
     respectfully request that the Court enter an Order as Follows:
25
               1.     That the Court’s June 15, 2020, Order Granting Defendants’ Motion as unopposed
26
     under Local Rune 7-2(d) is vacated;
27
               2.     That the Clerk of the Court reopen the case;
28

                                                       -2-
     Case 2:20-cv-00768-JAD-VCF Document 15
                                         14 Filed 06/16/20
                                                  06/15/20 Page 3 of 4



 1          3.      That Plaintiff shall file and serve any points and authorities in response to

 2 Defendants’ Motion by or before Thursday, June 18, 2020; and

 3          4.      That Defendant’s Reply brief in support of their Motion to Dismiss (ECF No. 9)

 4 shall be submitted on June 25, 2020.

 5    DATED: June 15, 2020                       DATED: June 15, 2020

 6    LIPSON NEILSON P.C.                        THE O’MARA LAW FIRM
      JOSEPH P. GARIN NV BAR 06653               DAVID C. O’MARA NV BAR 0899
 7

 8               /s/ Joseph P. Garin                            /s/ David C. O’Mara
 9               JOSEPH P. GARIN                               DAVID C. O’MARA
10    9900 Covington Cross Drive, Ste 120        311E. Liberty Street
      Las Vegas, NV 89144                        Reno, NV 89501
11
      RIVKIN RADLER, LLP                         James E. Cecchi
12    Michael A. Triosi                          Lindsey H. Taylor
      Brian L. Bank                              CARELLA, BYRNE, CECCHI
13    926 RXR Plaza                              OLSTEIN, BRODY & AGNELLO
      Uniondale, NY 11556                        5 Becker Farm Road
14                                               Roseland, New Jersey 07068
      Attorney’s for Defendant                   (973) 994-1700
15
                                                 Christopher A. Seeger
16                                               Stephen A. Weiss
                                                 SEEGER WEISS
17                                               77 Water Street, 8th Floor
                                                 New York, New York 10005
18                                               (212) 584-0700
19                                               Samuel H. Rudman
20                                               ROBBINS GELLER RUDMAN
                                                   & DOWD LLP
21                                               58 South Service Road, Suite 200
                                                 Melville, NY 11747
22                                               (631) 367-7100
23                                               Paul J. Geller
                                                 Stuart A. Davidson
24                                               ROBBINS GELLER RUDMAN
                                                   & DOWD LLP
25                                               120 East Palmetto Park Road, Suite 500
                                                 Boca Raton, Florida 33432
26                                               (561) 750-3000
27                                               Attorneys for Plaintiffs
28

                                                 -3-
     Case 2:20-cv-00768-JAD-VCF Document 15
                                         14 Filed 06/16/20
                                                  06/15/20 Page 4 of 4



 1                                              ORDER

 2         ThisBased
                Court,onhaving reviewed
                         the parties'      the Parties’
                                      stipulation [ECFJoint Stipulation
                                                        No. 14] and goodand [Proposed]
                                                                          cause        Order
                                                                                appearing,    Vacating
                                                                                           IT IS
 3 June 15, 2020
   HEREBY        Order and
             ORDERED       Modifying Briefing Schedule, and good cause appearing:
                         that:
 4         1.     The Court’s June 15, 2020, Order Granting Defendants’ Motion as unopposed

 5 under Local Rune 7-2(d) is vacated;
                           [ECF   No. 13] is VACATED;
 6         2.     The Clerk
                  The Clerk of
                            of Court
                               the Court
                                     mustshall reopenthis
                                          REOPEN      thiscase
                                                           matter;
                                                               and REINSTATE ECF No. 9.

 7         3.     Plaintiff shall file and serve any points and authorities in response to Defendants’

 8 Motion by or before Thursday, June 18, 2020; and

 9         4.     Defendant’s Reply brief in support of their Motion to Dismiss (ECF No. 9) shall be

10 submitted
   is due Juneon25,
                 June  25, 2020
                    2020.

11         The parties are cautioned that agreements
                                          *     *    to *modify court-imposed deadlines or

12    other requirements must be memorialized by stipulation and order of the court. Future
            IT IS SO ORDERED.

13    failures
      DATED:to do in this case so will not constitute good cause to vacate an order.
                                                     HONORABLE JENNIFER A. DORSEY
14                                                   UNITED STATES DISTRICT JUDGE
                                               _________________________________
15                                             U.S. District Judge Jennifer A. Dorsey
                                               Dated: June 16, 2020
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  -4-
